DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 


Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 7-12, & 16-17 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Schultz et al., Pub. No.: US 20030093219 A1, or in the alternative , under 35 USC § 103 as obvious over Bauer et al., Pub. No.: US 20180002010 A1.

Regarding claim 1, 11 & 16, Schultz et al. discloses a method & an apparatus & a non-transitory computer-readable storage medium comprising: 
receiving an input specifying an origin, a destination, or a combination thereof,  retrieving risk-related data for one or more candidate three-dimensional routes based on the origin, the destination, or a combination thereof, wherein the risk-related data indicates an occurrence of a safety risk to a vehicle traveling at least one of the one or more candidate three- dimensional routes at a specified time ([0073] The operator, pilot or dispatcher can interact with the route solver through the user interface 125. One screen shot of the user interface is shown in FIG. 2. The operator can enter the origin, destination, required time of arrivals, stopping points along the route, hazards, such as severe weather, volcanic ash, special use airspace, and politically sensitive regions, hazard weightings, and required time of arrival. Prior to selecting a time of arrival, the operator can ask for a computation of the time of arrival window. The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled. Two hazards in FIG. 2 are labeled 4* and 5*. Their heights are shown in lower frame below the world view. & [0014] FIG. 3A is a plot showing a three dimensional representation of hazardous weather by a polygon having a top and bottom height. & [0018] FIG. 6A is a three dimensional graphical representation of how to determine the length of a horizontal step in a hazard area. & [0019] FIG. 6B is a two dimensional graphical representation of how to determine the length of a horizontal step in an hazard area. & [0024] FIG. 10A is a representation of a three dimensional grid of nodes used by the route optimizer. & [0036] The vertical path is determined by use of an adaptive algorithm, which takes into account three dimensional hazard areas. The three  dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component.
In the alternative, Bauer et al., Pub. No.: US 20180002010 A1 teaches UNMANNED AERIAL VEHICLE INSPECTION SYSTEM and discloses [0047] For a conducted flight plan, the interface of the user device may display the UAV moving along the pre-planned flight path. While in flight, the UAV may transmit its geo-spatial location to the user device. Also, the UAV may also transmit information to the user device indicating that a photograph has been taken, and the coordinates of the photograph. The UAV may also transmit a thumb-nail image of the photograph to the UAV. The interface of the user device then may display a user affordance, such as an icon, or the thumb-nail image, representing a location where the image was taken. Also, the UAV may be optionally configured to transmit in real-time the images to the user device. & [0051] The user device receives input specifying flight information for the vertical inspection (block 304). The user device can generate user interfaces for presentation to the user of the user device, with the user interfaces including selectable areas to enter information associated with the vertical inspection. Additionally, as described above, location information identifying safe locations can be obtained from the UAV, another user device (e.g., a mobile device), an accurate GPS such as a Carrier-Phase Enhanced GPS, and automatically included in the user interfaces. ).
Bauer et al., teaches that these features are useful in order for navigating the UAV to a landing location. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bauer et flight plan comprising one or more inspection locations for a structure, and  navigating the UAV to a landing location (se para. [0005]).
Further Shultz et al discloses;
based on a least a portion of the risk-related data, generating a virtual obstacle object to represent an aggregated risk level for the vehicle to operate over at least one area associated with at least one of the one or more candidate three-dimensional routes, wherein the virtual obstacle object is a three-dimensional volume that extends from the at least one area and is proportional to the aggregated risk level  ([0014] FIG. 3A is a plot showing a three dimensional representation of hazardous weather by a polygon having a top and bottom height. & [0015] FIG. 3B is a plot showing the top and bottom heights of the polygon of FIG. 3A. & [0017] FIG. 5 is a computer screen shot of NCAR graded data showing hazard regions defined with polygon boundaries. & [0018] FIG. 6A is a three dimensional graphical representation of how to determine the length of a horizontal step in a hazard area. & [0019] FIG. 6B is a two dimensional graphical representation of how to determine the length of a horizontal step in an hazard area & [0036] The vertical path is determined by use of an adaptive algorithm, which takes into account three dimensional hazard areas. The three dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component. & [0037] A definitions section is first provided, followed by an overview of the route optimizer from a high level. Next, representations of hazard areas are defined, followed by further detail regarding how vertical and horizontal paths are calculated, taking such hazard areas into account. & [0073] The operator, pilot or dispatcher can interact with the route solver through the user interface 125. One screen shot of the user interface is shown in FIG. 2. The operator can enter the origin, destination, required time of arrivals, stopping points along the route, hazards, such as severe weather, volcanic ash, special use airspace, and politically sensitive regions, hazard weightings, and required time of arrival. Prior to selecting a time of arrival, the operator can ask for a computation of the time of arrival window. The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as 
In the alternative, Bauer et al., Pub. No.: US 20180002010 A1, teaches UNMANNED AERIAL VEHICLE INSPECTION SYSTEM and discloses ([0056] Optionally, using the safe location information the user device can determine a geofence envelope 612 (e.g., a 2D or 3D virtual perimeter for a real-world area or volume that limits locations of the UAV to real-world locations in the geofence) that includes each safe location (604A-604H). A UI panel 614 inset in the main user interface 600 may depict a 3-dimensional view of the structure 602 to be inspected, and display the vertical inspection locations, and the geofence envelope. Additionally, a geofence envelope may be placed around, or above the top of the primary structure 602 to prevent a UAV from flying to close to antenna, or other structures or devices on top of the primary structure. Additionally, information such as heights and altitudes may be displayed in the interface 600 of the primary structure 602. The geofence envelope can therefore be a substantially circular geofence 612 centered at the structure, which forces the UAV to maintain itself within the threshold distance (e.g., as described above) from the structure. The geofence may be other shapes, for example an oval, rectangle, sphere, cylinder, or other shape. The user device may have collected a number of safe locations around the perimeter of the structure to be analyzed. The user device may then determine a geofence envelope 612 that surrounds the safe locations (604A-604H). Similar to the inspection perimeter, the geofence may be increased or decreased in size. The geofence may be created with a predetermined distance from each of the safe locations, such as 10 meters. The UAV can then be constrained for flight operations only within the geofence envelope. For both autonomous UAV flight operations, and manually controlled flight operations, the UAV would be limited to flight within the geofence envelope. Additionally, similar to creating the safe locations using the user device or the UAV, geofence boundary locations may be created. The user may capture geofence boundary locations around the safe locations using the user device or ground placement of the UAV. The user device, or the UAV, may then use these geofence boundary locations to create the geofence envelope. & [0060] Additionally, the user device ).
Bauer et al., teaches that these features are useful in order for navigating the UAV to a landing location. A location of the UAV is determined to correspond to a first safe location for vertical inspection.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Bauer et al., with the system disclosed by Schultz et al. in order for utilizing an unmanned aerial vehicle (UAV), an operator can quickly and safely obtain detailed image and/or other sensor data of structures. By working with a UAV, the operator can initiate an automatic scanning process of identified structures, without having to place himself/herself in harm's way. Furthermore, by enabling an operator to intelligently define a safe flight plan of a UAV, and enable the UAV to follow the flight plan and intelligently react to contingencies, the UAV can be placed in a greatly reduced risk of harm (see Abstract); and 
generating a select three-dimensional route for the vehicle to travel at the specified time, wherein the select three-dimensional route is generated (i) based on the input, (ii) to avoid traveling through the virtual obstacle object, and (iii) based on computing that risk- related data for the select three-dimensional route meets a risk threshold ([0206] The route solver provides an aid to airlines dispatchers or pilots to help them plan routes. In general when planning flights the pilot or dispatcher wants to minimizing fuel, time and over-flight fees, avoid hazard regions such as severe weather (convection, turbulence, and 
(for claim 11) at least one processor; and at least one memory including computer program code for one or more programs  the at least one memory and the computer program code configured to, with the at least one processor  (Shultz discloses [0070]“Route solver 110 is hosted in a digital computer with a video monitor in one embodiment. A processor receives wind and temperature information 115 such as from NWS Global GRIB Data, which provides the solver with representations of winds aloft and temperature.” & [0034] Software for the system is stored on computer readable medium. In one embodiment the software is stored on secondary storage, such as a disk drive and loaded into main memory and cache of the computer as needed. The software is written in the form of modules that generally provide a single function or subsets of related functions. However, in various embodiments, the software comprises a single module or many modules, and there is no requirement that functions be grouped together. Hardware and/or firmware is used to implement the invention in further embodiments. The software may implement the functions, or simply facilitate the performance of the function by a human by providing menu driven interfaces, or other means of providing information to the system for database storage.)
(for claim 16) A non-transitory computer-readable storage medium for routing a drone using digital map data representing a network of underground passageways, interior passageways, or a combination thereof, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: Bauer et al. discloses at para. [0048] Optionally, the cloud system 120, or the user device 100, can generate information associated with the received sensor information, including a 3D model of the vertical structure, a 3D point cloud, digital surface model, surface mesh, and so on. The generated 3D models can be utilized in subsequent vertical inspections (e.g., to identify obstructions, determine safe locations, and automate the inspection process). & [0179] Each of the processes, methods, and algorithms described in the preceding sections may be embodied in, and fully or partially automated by, code modules executed by one or more computer systems or computer processors comprising computer hardware. The code modules (or “engines”) may be stored on any type of non-transitory computer-readable medium or computer storage device, such as hard drives, solid state memory, optical disc, and/or the like. The systems and modules may also be transmitted as generated data signals (for example, as part of a carrier wave or other analog or digital propagated signal) on a variety of computer-readable transmission mediums, including wireless-based and wired/cable-based mediums, and may take a variety of forms (for example, as part of a single or multiplexed analog signal, or as multiple discrete digital packets or frames). The processes and algorithms may be implemented partially or wholly in application-specific circuitry. The results of the disclosed processes and process steps may be stored, persistently or otherwise, in any type of non-transitory computer storage such as, for example, volatile or non-volatile storage.

Regarding claims 2, 12 & 17, Schultz et al. discloses the method of claim 1, the apparatus of claim 11, & the storage medium of claim 16, wherein the three-dimensional route is an aerial flight path, and wherein the vehicle is an aerial vehicle ([0035] Route optimization for a vehicle, such as an aircraft is provided by the route optimizer of the present invention. The route optimization consists of a lateral path and a vertical path. The lateral path is .

Claims 3-4, 13-14 & 18-19 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Schultz et al., Pub. No.: US 20030093219 A1, or in the alternative , under 35 USC § 103 as obvious over Bauer et al., Pub. No.: US 20180002010 A1, in view of Gilboa-Amir-Asaf et al., Patent No.: US 10553122 B1 .

Regarding claim 3-4, 13-14 & 18-19, Schultz et al. discloses the method of claim 1, the apparatus of claim 11, & the storage medium of claim 16. 
Shultz et al. is not explicitly disclosing “updating data and route”, however Gilboa-Amir-Asaf et al., US 10553122 B1, teaches Unmanned Aerial Vehicle Data Collection For Routing and disclose, further comprising: 
(claims 3,13,18) updating the risk-related data; and updating the three-dimensional route based on the updated risk-related data (col.2 lines 29-43 (17) This disclosure describes an automated system that receives and utilizes travel related data from unmanned aerial vehicles (“UAVs”) and other sources (e.g., data aggregators, weather services, obstacle databases, etc.) for optimizing the scheduling and routing of deliveries by UAVs. The travel related data that is received from the sensors of UAVs and other sources may indicate the locations and characteristics of obstacles, weather, crowds of people, magnetic interference, etc., all of which may be evaluated and utilized for determining and updating flight plans for UAVs. In various implementations, the data received from the sensors on a UAV may be combined with other travel related data (e.g., from other sources and/or other UAVs, etc.), and may be stored (e.g., at a central management system, in  col.3 lines 18-29 (21) During flight, the UAV and/or a central management system may update a flight plan and/or create a new flight plan based on travel related data. In some implementations, the flight controller of the UAV may readily make control decisions based on the travel related data. As discussed herein, the update of a flight plan includes changes by the flight controller of the control decisions without necessarily establishing new waypoints, for example. Thus, the flight controller may make minor changes in heading based on the travel related data while continuing to navigate toward a predetermined waypoint or continuing to achieve other objectives in a flight plan. ).
(claims 4, 14 & 19), wherein the updating of the risk-related data, the updating of the three-dimensional route, or a combination thereof is performed in real-time, continuously, periodically, according to a schedule, or a combination thereof (col.30 lines 10-17 (125) The grounding module 1332 may assist the flight controller 1328 in grounding/landing the UAV. The grounding module 1332 may select a landing site from predetermined landing sites and/or using a real time landing site selection process, which may leverage computer vision from images gathered by an imaging device of the UAV 400. The grounding module 1332 may also implement a protocol to execute a test flight and/or to resume a flight & col.20 lines 35-67 (85) In various implementations, updated travel related data may be received through various types of processes. For example, if a determination is made that a first UAV has deviated from a planned travel route to avoid a location in an area, a second UAV may be sent to collect travel related data regarding the location. In various implementations, such a location may correspond to an obstacle that was not indicated to be at the location by the travel related data that was available at the time when the planned travel route for the first UAV was determined. For example, the obstacle may be at least one of a new structure that has been constructed or equipment that has been moved into the area after the planned travel route was determined. The travel related data that is collected by the second UAV may indicate the location and physical characteristics of the obstacle (e.g., size, shape, dimensions, etc.). Once the travel related data regarding the obstacle is received and recorded, future planned travel routes 
Gilboa-Amir-Asaf et al., teaches that these features are useful in order to receive and utilize travel related data from unmanned aerial vehicles (“UAVs”) and other sources (e.g., data aggregators, weather services, obstacle databases, etc.) for optimizing the scheduling and routing of deliveries by UAVs (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gilboa-Amir-Asaf et al., with the system disclosed by Schultz et al. in order to receive and utilize travel related data from unmanned aerial vehicles (“UAVs”) and other sources (e.g., data aggregators, weather services, obstacle databases, etc.) for optimizing the scheduling and routing of deliveries by UAVs. The travel related data that is received from the sensors of UAVs and other sources may indicate the locations and characteristics of obstacles, weather, crowds of people, magnetic interference, etc., which may be evaluated and utilized for determining and updating flight plans for UAVs.


Regarding claim 7, Schultz et al. discloses the method of claim 1, wherein the input further specifies a target altitude for the three dimensional route, and wherein the three-dimensional route is further determined based on the target altitude ([0093] Fuel and Time Costs--Fuel and time costs are determined from aircraft optimal cruise performance conditions. There are two different types of cruise performance. If there are no hazard areas, the cruise altitude and speed are free to be chosen to optimize the cruise cost function. If there are hazard areas, the cruise altitude may be specified, e.g., the top or bottom altitude of the hazard areas. Thus, there are two possible cruise solution types: 1) unconstrained cruise--the altitude is free to be chosen, and 2) constrained altitude cruise--the altitude is specified.).

Claims 8-10 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Schultz et al., Pub. No.: US 20030093219 A1, or in the alternative , under 35 USC § 103 as obvious over Bauer et al., Pub. No.: US 20180002010 A1, in view of GONG et al., US 20180068567 A1 .

Regarding claims 8-10, Schultz et al. discloses the method of claim 1. Schultz et al. is not explicitly disclosing “vehicle attributes”, however, GONG et al., US 20180068567 A1, teaches SYSTEMS AND METHODS FOR GEO-FENCING DEVICE COMMUNICATIONS and discloses;
wherein three-dimensional route is further determined based on one or more attributes of the vehicle 
wherein the one or more attributes include a vehicle size, a vehicle speed, a vehicle load, a vehicle energy capacity, or a combination thereof 
([0136] “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding UAV through the authentication center according to its UAV identifier (ID) and obtain relevant information (such as the UAV's configuration, its capacity level and security level). The security system may be able to handle UAVs of different types. UAVs of different types may have different physical characteristics (e.g., models, shapes, sizes, engine power, ranges, battery life, sensors, performance capabilities, payload, payload ratings or capacity) or may be used to perform different missions (e.g., surveillance, 
wherein the risk-related data includes at least one of: population density data; electromagnetic field data; data on an absence of location signals; weather data; network coverage data; and aviation related data ([0177] The set of flight regulations may be generated based to encompass one or more factors additional factors, such as those described elsewhere herein. For example, environmental conditions may be considered. For instance, a more restrictions may be provided if an environmental complexity is high, while fewer restrictions may be provided if an environmental complexity is low. More restrictions may be provided if a population density is high, while fewer restrictions may be provided if a population density is low. More restrictions may be provided if there is a higher degree of traffic (e.g., air traffic or surface-based traffic), while fewer restrictions may be provided if there is a lower degree of traffic. In some embodiments, more restrictions may be provided if an environmental climate has extreme temperatures, is windy, includes precipitation, or a potential for lightning than if the environmental climate has more moderate temperatures, has less wind, does not have precipitation, or little or no potential for lightning.& para. 
GONG et al., teaches that these features are useful in order to improve flight safety of unmanned aerial vehicles (UAVs). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by GONG et al., with the system disclosed by Schultz et al. in order to improve flight safety of unmanned aerial vehicles (UAVs). Flight control and authentication systems and methods may be provided which may aid in tracking UAV usage. The systems may uniquely identify various parties that are interacting (e.g., users, remote controllers, UAVs, geo-fencing devices) (see para.[0004]).


Response to Arguments

Applicant’s arguments with respect to claim(s)  1-4, 7-14, & 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Schultz et al., Pub. No.: US 20030093219 A1, in the alternative Bauer et al., Pub. No.: US 20180002010 A1, further for claims 3-4, 13-14 & 18-19 , in view of Gilboa-Amir-Asaf et al., Patent No.: US 10553122 B1, further for claim 8-10, in view of GONG et al., US 20180068567 A1, discloses each and every element of the subject claims either expressly or inherently, either alone or in combination .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Knapp; Burton Matthew et al.	US 20180134400 A1	SYSTEM AND METHODS FOR IMPLEMENTING REGIONAL AIR TRANSIT NETWORK USING HYBRID-ELECTRIC AIRCRAFT

Bertram; Joshua R. et al.	US 9542849 B1	Risk-based flight path data generating system, device, and method

Gabbai; Jonathan	US 20170011340 A1	PUBLIC TRANSPORT INFRASTRUCTURE FACILITATED DRONE DELIVERY

LEE SEONG WHAN et al.	KR 20180047149 A	APPARATUS AND METHOD FOR RISK ALARMING OF COLLISION

RODRIGUEZ HERRERA; ADRIAN et al.	US 20120203525 A1	THREE-DIMENSIONAL MODELING OF PARAMETERS FOR OILFIELD DRILLING

appear to anticipate the current invention. See Notice of References cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/
Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665